DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 09/24/2021.
Claims Rejections 35USC 112(a) regarding claim 15 is withdrawn based on Applicant’s Amendment filed 09/24/2021.
Claim Rejections 35USC101 regarding claims 1-20 are withdrawn based on Applicant’s Amendment filed 09/24/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior arts Peter Ciurea (Pub. No. US2013/0332361), Lassen et al (Pub. No. US2014/0032563), Sebastian et al (Pub. No. US2014/0379631) and/or Czymontek (U.S. Patent No. 8,667,456) are generally directed to various aspects of search query, cloud-based indexing services, access control. However, none of the cited references teaches or suggests, alone or in combination, the claimed invention as recited in independent claim 1 and similar claims 8 and 15. The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.  The dependent .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033. The examiner can normally be reached M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163